Citation Nr: 1810505	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-25 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for a right hip disorder, secondary to a service-connected disability, to include any associated neurological manifestations.

2.  Entitlement to service connection for a right hip disorder, secondary to service-connected lumbar disability, to include any associated neurological manifestations.

3.  Entitlement to service connection for cervical spine disability.


REPRESENTATION

Veteran represented by:	Jan Dils


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1996 to December 2000.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2017.  At the hearing, the Veteran waived AOJ consideration of any additional evidence added to the record since the AOJ last adjudicated the claims.  A transcript of the hearing has been associated with the record.

The issues of entitlement to service connection for a right hip disorder and a cervical spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed June 2007 rating decision denied service connection for a right hip disability.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the notice of that rating decision.

2.  Evidence received since the June 2007, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a right hip disability.


CONCLUSIONS OF LAW

1.  The June 2007 rating decision, which denied service connection for a right hip disability is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104 , 3.156, 20.201, 20.302, 20.1103 (2017).

2.  The evidence received since the June 2007 rating decision is new and material, and the claim of entitlement to service connection for a right hip disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110   (2010).

Historically, the RO previously denied entitlement to service connection for a right hip disability in final rating decisions dated in January 2001 and June 2007. See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In January 2012, the Veteran filed a claim to reopen entitlement to service connection for a right hip disability.  In a March 2012 rating decision, the RO denied entitlement to service connection for a right hip disability, finding that the evidence submitted was not new and material.  The Veteran has appealed this rating decision.

At the time of the last final rating decision in June 2007, whereby the RO denied service connection for a right hip disability, the evidence consisted of the Veteran's service treatment records, VA and private treatment records, and lay statements in support of the claim.  The Veteran's service treatment records showed that the Veteran suffered a stress fracture of the right hip while in service.  In June 2007, the RO denied the claim for entitlement to service connection for a right hip disability based on the determination that there was no evidence showing a current disability of his right hip fracture.  The Veteran did not appeal the denial, and it became final. 

The additional evidence presented since the last final denial in June 2007 includes additional VA treatment records, which indicate a diagnosis of lumbar radiculopathy, and the Veteran's Travel Board hearing testimony, in which the Veteran indicated that he experiences neurological manifestations of the right hip, secondary to his service-connected lumbar disability.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in June 2007, and it raises a reasonable possibility of substantiating the claim insofar as these new submissions provide a diagnosis of a current disability.

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for a right hip disability.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right hip disorder, to include any associated neurological manifestations is reopened; and to this extent only, the appeal is granted.



REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for service connection for a right hip disability and a cervical spine disability

Regarding his right hip disability, the Veteran contends that he has neurological manifestations, to include right leg numbness and giving out, due to his service-connected lumbosacral back disability.  

The Veteran has yet to be afforded a VA examination for his right hip disability, to include neurological manifestations thereof.  A January 2017 medical treatment record notes a diagnosis of lumbar radiculopathy and an October 2013 medical treatment record noted the Veteran complained of intermittent right leg numbness, tingling, and weakness.

In light of the above, the Board finds that a VA examination is required to ascertain whether any neurological manifestations are present, to include right lower extremity radiculopathy, which are related to the Veteran's service connected back disability.

Regarding his cervical spine disability, it is noted that the Veteran has been diagnosed with cervical stenosis. See October 2013 CAPRI.  The Board notes that the Veteran has yet to undergo a VA examination for his claimed cervical spine disability.  An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists). 

Accordingly, the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and etiology of his right hip and cervical spine disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded appropriate VA examination(s) to determine the current nature and etiology of his right hip disorder, to include any associated neurological manifestations and his cervical spine disorder.  The claims file, to include a copy of this Remand, must be made available to and review by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner is requested to address each of the following:

Identify any/each disorder(s) related to the Veteran's right hip, to include any associated neurological manifestations and radiculopathy that are currently present or have been present at any point since the Veteran filed his claim to reopen.  Identify any/each disorder(s) related to the Veteran's cervical spine. 

The examiner should offer the following opinions, with supporting rationale:

(a)  For each right hip diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran' s current right hip disability, to include any neurological manifestations thereof, was either incurred in, or is otherwise related to, the Veteran's active duty service?

(b)  For each right hip diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right hip disability, to include any neurological manifestations thereof, was caused by his service-connected lumbosacral spine disability?

(c)  For each right hip diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right hip disability, to include any neurological manifestations thereof, is aggravated by his service-connected lumbosacral spine disability?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms. If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

(d)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's cervical back disorder, had its onset in, or is otherwise related to, his active military service?

A complete rationale for all opinions should be set forth.

In providing any of the requested opinions, the examiner's opinion should reflect consideration of the lay statements of record concerning the Veteran's in-service injuries and the Veteran's diagnoses of lumbar radiculopathy and cervical stenosis.

If the examiner cannot provide the requested opinion without resort to speculation, it must be so stated, and the examiner must provide reasons as to why such speculation would be required.

2.  After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


